PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gorgees
Application No. 16/878,664
Filed: 20 May 2020
For: Permanent Semi Truck and RV Reversing Camera Apparatus

:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:
:



This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the June 28, 2022 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the non-final Office action, mailed October 21, 2021, which set an extendable three month period for reply. 

However, a review of the image file wrapper for the above-identified application reveals an amendment, albeit informal, was filed in response to the October 21, 2021 non-final Office action on December 21, 2021. The December 21, 2021 amendment was supplemented on December 22, 2021.

As a timely reply to the October 21, 2021 non-final Office action was received in the Office on December 21, 2021 and supplemented on December 22, 2021, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed June 28, 2022, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 2842 for the examiner of record’s consideration of the amendment timely filed on December 21, 2021 and supplemented on December 22, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET